Citation Nr: 0822044	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-23 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active service from May 1970 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The veteran was scheduled for a hearing at the RO in Waco, 
Texas, in December 2006.  The veteran has indicated in 
writing that he cancelled this hearing and expressed no 
desire to reschedule it.  

In a March 2007 written statement the veteran withdrew 
additional claims for service connection for bilateral 
hearing loss and a right knee condition.  For this reason, 
the Board no longer has jurisdiction over these claims.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.202, 20.204 (2007).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran currently has PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§1110, 1131, 5103, 5103A, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (f), 3.306, 3.307, 
3.309, 3.1000, 3.384, 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in August 2005 and March 2006. 

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim for service connection 
is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran a psychiatric 
examination and opinion as to the nature and etiology of the 
claimed PTSD disability.  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for a PTSD disability 
that he claims resulted from traumatic experiences in Vietnam 
that include being pinned down by a sniper for hours and a 
helicopter crash. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999); see 
also Pond v. West, 12 Vet. App. 341, 346 (1999).

However, establishing service connection for post-traumatic 
stress disorder claim requires:  (1) medical evidence 
diagnosing post-traumatic stress disorder; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptoms and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 U.S.C.A. § 1154(b).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b).  If, however, VA 
determines either that the veteran did not engage in combat 
with the enemy or that he did engage in combat, but that the 
alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain other objective information that corroborates 
his testimony or statements.  See Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The evidence of record shows that the veteran does not 
include a current diagnosis of PTSD.

The veteran's personnel records do indicate that he was 
awarded the Vietnam Service Medal with 1 Bronze Service Star 
and the Combat Infantryman Badge (CIB).  The Board finds that 
the veteran did engage in combat with the enemy and concedes 
that he has the in-service stressor required for service 
connection for PTSD.  See 38 U.S.C.A. § 1154(b).  

The veteran's service medical records do not reflect that the 
veteran suffered from PTSD or any other psychological 
disorders during service.  

VA treatment records dated in March 2006 note an assessment 
of depression with some signs of PTSD.

A VA examination was conducted in April 2006.  The examiner 
indicated that he reviewed the veteran's claims file and 
personal medical records.  Following a mental status 
examination the examiner noted that the veteran did not 
exhibit any symptoms of PTSD and that he does not satisfy the 
criteria for PTSD.  The examiner noted that the veteran was 
functioning well and having a fruitful social and 
occupational life until he had a stroke one year ago and 
since then has been depressed.  A diagnosis of mood disorder 
due to medical conditions, i.e. stroke causing depression, 
was given.

An August 2006 VA psychiatric consultation record notes that 
during his April 2006 VA examination the veteran was found to 
not have PTSD.  The psychiatrist also noted that two months 
after the April 2006 VA examination the veteran and his wife 
were reporting a dramatically different story.  Following an 
interview with the veteran, the psychiatrist found that the 
veteran's symptoms were below the diagnostic threshold for a 
diagnosis of PTSD.  The psychiatrist noted, however, that he 
did not find that the veteran did not have any symptoms of 
PTSD like the April 2006 VA examiner.  Diagnoses of 
adjustment disorder with depressed mood and post-
cerebrovascular accident depressive disorder were given.  

It should also be noted that there are numerous VA treatment 
records dated throughout 2006 that note that the veteran has 
a diagnosis of depression.

A January 2007 VA social work consultation report notes that 
the veteran was seen regarding PTSD symptoms and depressive 
thoughts.  It was noted that the veteran's wife believes that 
he has PTSD and that he drowned it first with valium and then 
with ETOH.  Pertinent diagnoses included in this report 
include adjustment disorder with depressed mood and moderate 
depression.

An April 2007 VA treatment record indicates that the veteran 
was referred for treatment for PTSD.  The treating 
psychologist noted the veteran's reported problems with 
arousal and nightmares, and that his stressor was being 
pinned downed by sniper fire for hours and a helicopter 
crash.  The veteran was diagnosed with anxiety disorder and 
the psychologist opined that it is less likely than not that 
the veteran meets Criterion C (avoidance); therefore, he is 
less likely than not to meet the criteria for PTSD.

A May 2007 VA treatment record notes that the veteran had a 
positive PTSD screen.

The Board accepts the veteran and his wife's statements 
regarding their own subjective mental impressions that the 
veteran experienced during and after service, however they 
are not qualified to diagnosis a particular disability or 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Savage v. Gober, 10 Vet. App. 488 (1997).  

Service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  That a condition or injury occurred in service is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinkski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

While the Board has considered the veteran and his wife's lay 
assertions and the evidence of record indicating the veteran 
has symptoms of PTSD and that he had a positive PTSD screen, 
this evidence does not outweigh the medical evidence of 
record, which shows that the veteran currently does not have, 
nor has he ever had, PTSD.  The clinicians who conducted the 
April 2006 VA examination, August 2006 VA psychiatric 
treatment report, and April 2007 VA treatment report all 
thoroughly assessed whether the veteran currently has PTSD 
and noted the veteran's stressful experiences in service 
before concluding that the veteran could not be given a 
diagnosis of PTSD.  Therefore, these medical opinions carry 
more weight than the reports which note the veteran has PTSD 
symptoms or the positive PTSD screen.  See Owens v. Brown, 7 
Vet App. 429, 433 (1995) (the opinion of the physician that 
is based on a review of the entire record is of greater 
probative value than an opinion based solely on the veteran's 
reported history).  Competent medical experts make these 
opinions and the Board is not free to substitute its own 
judgment for that of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Thus, the preponderance of the 
evidence weighs against a finding that the veteran currently 
has PTSD.

The preponderance of the evidence is against the claim, there 
is no doubt to be resolved, and service connection for PTSD 
is not warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-
58. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306, 
4.125(a). 


ORDER

Entitlement to service connection for PTSD is denied





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


